Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 and 07/29/2021 have been entered.
Status of the claims
Claims 1 and 15 is/are amended.  Currently claims 1, 3-15 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 15 recite “spool movable along an axis between a first axial neutral, resting position, a second different axial neutral, resting position, and at least one actuation position” which was not described in the originally filed Specification and/or drawings.  The Specification and drawings disclose two types of valves, a 2 position valve (Fig 2-4) and an alternative 3-position valve (Para 32,33,35) which has a neutral position and two actuated positions (Para 35).  The specification (for 3 position valve states) in Para 33:   “control valve 30 is shown as a "three-position" valve, wherein it is movable between a neutral position (as shown in FIG. 1) and two actuation positions indicated by the circuit symbols either side of the neutral symbol”. The specification and/drawings fail to disclose a valve with two neutral resting positions and a third actuation position.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable Schoppel et al (20200248830) in view of Williams et al (20170253318).
Regarding claim 1, Schoppel,  Fig 1, discloses an apparatus for monitoring the pressurisation of a control valve for a hydraulic actuator, comprising: a control valve comprising a spool 12 movable along an axis, wherein the spool is configured to control the flow of hydraulic fluid through the control valve based on its position along the axis, and wherein in an unpressurised state of the control valve the spool occupies a first axial neutral resting position (Fig 1, position with pressure balance on both sides neutral and both pilots 14,16 unpressurized), and in a pressurised state of the control valve (either of pilot passages 14,16 pressurized, for example  with 14 pressurized valve spool will move toward right) the spool occupies a second, different neutral resting axial position (for example with 14 pressurized valve spool will move toward right and come to rest when the forces become neutral). The control valve spool 12 is movable along the axis between the first axial neutral resting position (Fig 1, position with pressure balance on both sides neutral and both pilots 14,16 unpressurized), and the second, 
Schoppel fails to disclose spool position sensing. Williams,  Fig 2-3C, discloses an apparatus for monitoring the pressurisation of a control valve for a hydraulic actuator, comprising: a control valve 300 comprising a spool 304 movable along an axis, wherein the spool is configured to control the flow of hydraulic fluid through the control valve based on its position along the axis, and wherein in an unpressurised state of the control valve (Fig 3B) the spool occupies a first axial position, and in a pressurised state of the control valve (Fig 3A) the spool occupies a second, different axial position; and a position sensor 312 configured to monitor the position of the spool within the control valve and detect whether the spool occupies the first axial position or the second axial position.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Schoppel with spool position sensing as taught by Williams in order provide valve status information.  
As to claim, 3, 4, first axial position and the second axial position correspond to resting positions (as explained above) of the spool wherein the first axial position corresponds to a resting position of the spool (Fig 1 position) when the hydraulic fluid within the control valve is not at an operating pressure  and wherein the second axial 
As to claim 15, in making and/or using the device of Schoppel, for monitoring the pressurisation of a control valve, one would perform the steps of controlling the flow of hydraulic fluid through the control valve using the spool 12, wherein the flow of hydraulic fluid through the control valve is based on the position of the spool 12 along the axis, and wherein in an unpressurised state of the control valve the spool occupies a first axial neutral resting position (Fig 1, position with pressure balance on both sides neutral and both pilots 14,16 unpressurized), and in a pressurised state of the control valve (either of pilot passages 14,16 pressurized, for example  with 14 pressurized valve spool will move toward right) the spool occupies a second, different neutral resting axial position (for example with 14 pressurized valve spool will move toward right and come to rest when the forces become neutral). The control valve spool 12 is movable along the axis between the first axial neutral resting position (Fig 1, position with pressure balance on both sides neutral and both pilots 14,16 unpressurized), and the second, different neutral resting axial position (for example with 14 pressurized valve spool will move toward right and come to rest when the forces become neutral) and an actuation position (any of the travelling positions when valve is being actuated to travel between the first and the second positions).
Schoppel fails to disclose spool position sensing. Williams,  Fig 2-3C, discloses an apparatus for monitoring the pressurisation of a control valve for a hydraulic actuator, comprising: a control valve 300 comprising a spool 304 movable along an axis, wherein the spool is configured to control the flow of hydraulic fluid through the control valve 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Schoppel with spool position sensing as taught by Williams in order provide valve status information.  
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable Schoppel et al (20200248830) in view of Williams et al (20170253318) further in view of Eschenmoser et al (20200166154).
Schoppel as modified fails discloses an output device for analyzing valve performance and valve status. Eschenmoser, (Para 32, 64, 67), teaches a data processing unit connected to pressure sensor 10 and position sensor 25 in a valve actuation system and analyzing the data to (time curve, Para 32, wear Para 67) to determine degradation of valve parameters which would inherently be based upon comparison with proper reference values and providing accordingly an output signal (Para 37).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by 
Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Joseph et al (20180022440) in view of Schoppel et al (20200248830).
As to claim 1, Joseph,  Fig 2, discloses an apparatus for monitoring the pressurisation of a control valve for a hydraulic actuator, comprising: a control valve 224 comprising a valve body movable along an axis, wherein the valve is configured to control the flow of hydraulic fluid through the control valve based on its position along the axis, and wherein in an unpressurised state of the control valve (Fig 2, middle position state) the valve body occupies a first axial position, and in a pressurized state of the control valve (either one of forced-to-top/forced-to-bottom positions in Fig 2) the valve body occupies a second, different axial position and intermediate actuation position (any of the intermediate positions during valve actuation between first and second positions); and a position sensor 226 configured to monitor the position of the valve body within the control valve and detect whether the valve body occupies the first axial position or the second axial position. 
Joseph fails discloses the valve body as a spool. Schoppel,  Fig 1, discloses an apparatus for monitoring the pressurisation of a control valve for a hydraulic actuator, comprising: a control valve comprising a spool 12 movable along an axis, wherein the spool is configured to control the flow of hydraulic fluid through the control valve based on its position along the axis, and wherein in an unpressurised state of the control valve the spool occupies a first axial neutral resting position (Fig 1, position with pressure balance on both sides neutral and both pilots 14,16 unpressurized), and in a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Joseph with valve body formed as spool with neutral resting positions and intermediate travelling actuating positions as taught by Schoppel in order provide a readily translatable body for selective flow control with stable positions.  
As to claim 14, Joseph as modified discloses a hydraulic control system 200 for an actuator, the system comprising: an apparatus as claimed in claim 1; a shut-off valve 206 positioned upstream of the control valve; wherein the shut off valve is configured to selectively permit hydraulic fluid to flow into the system, wherein the shut-off valve is movable between a first position (shown in Fig 2)  in which hydraulic fluid is not permitted to flow into the system, and a second position (when actuated by 208) in which hydraulic fluid is permitted to flow into the system; wherein the first position of the shut-off valve corresponds to an unpressurised state of the control valve 224 (valve 224 
Claim(s) 1 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable Sturman (20040051066) in view of Schoppel et al (20200248830) further in view of Williams et al (20170253318).
Regarding claim 1, Sturman, Fig 4, discloses an apparatus for actuation of a control valve for a hydraulic actuator, comprising: a control valve comprising a spool 28” movable along an axis, wherein the spool is configured to control the flow of hydraulic fluid through the control valve based on its position along the axis, and wherein in an unactuated state of the control valve (right coil 30 unactuated)  the spool occupies a first axial position (Fig 4 position), and in an actuated state (right coil 30 actuated)  of the control valve the spool occupies a second, different axial position and spool has intermediate actuation position (any of the positions during travel between first and second positions).
Sturman fails discloses the valve body as a spool. Schoppel,  Fig 1, discloses an apparatus for monitoring the pressurisation of a control valve for a hydraulic actuator, comprising: a control valve comprising a spool 12 movable along an axis, wherein the spool is configured to control the flow of hydraulic fluid through the control valve based on its position along the axis, and wherein in an unpressurised state of the control valve the spool occupies a first axial neutral resting position (Fig 1, position with pressure balance on both sides neutral and both pilots 14,16 unpressurized), and in a pressurised state of the control valve (either of pilot passages 14,16 pressurized, for 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Sturman with valve body formed as spool with neutral resting positions and intermediate transient actuation positions as taught by Schoppel in order provide a readily translatable body for selective flow control with stable positions.  
Sturman fails to disclose spool position sensing. Williams,  Fig 2-3C, discloses an apparatus for monitoring the pressurisation of a control valve for a hydraulic actuator, comprising: a control valve 300 comprising a spool 304 movable along an axis, wherein the spool is configured to control the flow of hydraulic fluid through the control valve based on its position along the axis, and wherein in an unpressurised state of the control valve (Fig 3B) the spool occupies a first axial position, and in a pressurised state of the control valve (Fig 3A) the spool occupies a second, different axial position; and a position sensor 312 configured to monitor the position of the spool within the control 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Sturman with spool position sensing as taught by Williams in order provide valve status information.  
As to claim 5, Sturman as modified discloses the control valve further comprises: a housing within which the spool 28” moves; a first member 68 located at a first end of the spool 28” and axially movable with the spool; and a first resilient member 66 biased between the first member and a portion of the control valve, wherein in the first axial position of the spool a gap (G, gap between 68 and 72) exists between the first member and the housing, and upon pressurization of the control valve (corresponding to actuation of right  coil 30 to pull valve rightwards) the first member is configured to move towards and abut the housing so as to close the gap (G), wherein upon contact of the first member and the housing the gap (G) is closed and the spool is in the second axial position.
As to claim 6, Sturman as modified discloses the first member 68 comprises a radially extending surface (right surface of flange) that opposes a first radially extending surface (left surface of 72) of the housing, and the radially extending surface of the first member and the first radially extending surface of the housing are configured to contact when the spool is in the second axial position 
As to claim 7, Sturman as modified discloses the a second member 62 located at a second end of the spool and axially movable with the spool; and a second resilient 
As to claim 8, Sturman as modified discloses the second member 62 comprises a radially extending surface (left surface of flange) that opposes a second radially extending surface (right surface of right of coil 30) of the housing, and the radially extending surface of the second member and the second radially extending surface of the housing are configured to contact when the spool is in the first axial position.
As to claim 9, Sturman as modified discloses aa biasing force of the first resilient member 66 is less than a biasing force of the second resilient member 60 (Para 40), such that when the hydraulic fluid within the control valve is not at an operating pressure or is unpressurised the biasing force of the second resilient member overcomes that of the first resilient member and forces the spool to the first axial position (Fig 4 position).
As to claim 10, pressurisation of the control valve (corresponding to actuation of right coil 30) causes an additional force to be applied against the biasing force of the second resilient member 60, and the biasing forces of the first resilient member 66 and the second resilient member 60 are configured such that the combination of the additional force and the biasing force of the first resilient member overcomes that of the second resilient member and forces the spool to the second axial position (during valve actuation). 
Response to Arguments
Applicant's arguments filed 06/29/2021 have been fully considered but they are not persuasive.
Applicant's arguments regarding definition of “neutral” that “It is submitted that a person skilled in the art of control valves would understand the term neutral to relate to the actuation state of the valve and not to the forces acting on the spool when the specification is considered” are not persuasive since the specification fails to provide an explicit definition of “neutral”, and as such “neutral”  in the claims is seen as readable on balance of forces in opposing axial directions being equal (zero).
Applicant's arguments regarding Schoppel that “in a pressurized state the spool comes to a rest at an "operating position" that is not neutral” are not persuasive since in claims do not preclude second operating position from being regarded as a “neutral position” since in the operating position in either direction the valve spool will come to rest when the balance of forces in axial direction is neutral.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753